Citation Nr: 1500837	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-11 848	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the back due to lack or inappropriateness of treatment by the Department.

2.  Entitlement to service connection for nerve damage of the back.

3.  Entitlement to service connection for a burning sensation in the left groin and upper leg area.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to February 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, as support for his claim, the Veteran, his spouse, and his sister testified at a hearing at the RO before a local Decision Review Officer (DRO).  More recently, in December 2013, the Veteran, his spouse, and a friend testified at an additional videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both hearings are of record.

The claim of entitlement to § 1151 compensation for nerve damage of the back due to lack or inappropriateness of VA treatment requires further development, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding it.  However, the Board is going ahead and deciding the remaining claims for service connection for nerve damage of the back and a burning sensation in the left groin and upper leg area.


FINDING OF FACT

The nerve damage in the Veteran's back and burning sensation in his left groin and upper leg area are not shown to be the result of any disease or injury incurred or aggravated during his active military service.


CONCLUSION OF LAW

He has not established his entitlement to service connection for this nerve damage in his back and burning sensation in his left groin and upper leg area.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, a February 2011 letter informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of them, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support them.  The letter was issued prior to initially adjudicating these claims in the June 2011 rating decision at issue in this appeal, so in the preferred sequence.  He therefore received all required notice.  Moreover, neither he nor his representative has alleged any notice deficiency during the processing and adjudication of these claims, certainly none they consider unduly prejudicial - meaning necessarily outcome determinative of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with his claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board realizes the Veteran has not been provided a VA compensation examination in response to these claims, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed in greater detail below, there is no competent and credible evidence suggesting the nerve damage in the Veteran's back and burning sensation in his left groin and upper left leg area, although diagnosed, are related or attributable to his active military service.  Indeed, he himself has not even claimed that these disabilities were directly or even presumptively incurred during his service.  Therefore, any examination and opinion requested necessarily would have to consider an in-service event or injury that has not been alleged or shown to have actually occurred, so any opinion relating these disabilities to that event, even if offered, necessarily would be relying on an uncorroborated, and therefore unreliable, history, which would undermine entirely the opinion's probative value.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Any claimed precipitating event, which again, has not even been claimed or shown to actually have occurred, thus cannot be the reason he now has nerve damage of the back and burning sensation in the left groin and upper left leg area.  There simply is no competent and credible evidence indicating there is a nexus or etiological link between his military service and these eventual diagnoses, which did not happen until many years after his service had ended.  Thus, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere filing of these service-connection claims - which in actuality seem to be based on the AOJ's broad interpretation of his mis-phrasing of the § 1151 claim discussed in the remand portion below - is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion, as this would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).


The Veteran also as mentioned testified at a videoconference hearing in December 2013.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran originally filed his claim for "service connection" due to his perceived lack of treatment under 38 U.S.C.A. § 1151.  This is being addressed in the remand portion below.  The AOJ also treated it and adjudicated it as claims for service connection for nerve damage of the back and burning sensation in the left groin and upper left leg area, therefore the Board must also address these claims.

The Veteran's treatment records reflect he has had back problems with various diagnoses, and they have resulted in pain and a burning sensation in his left groin and upper leg area.  Therefore, element (1), a currently disability, has been satisfied as to these claims.

Regarding element (2), in-service incurrence of a relevant disease or an injury, it has not been met.  The Veteran has not reported that he injured his low back in service.  The Board sees that there is just one notation in his STRs from February 1968 regarding lower back pain, but it appeared to have completely resolved, so was merely acute and transitory.  His separation examination from November 1970 does not reflect any back-related problems or issues, either in the way of a relevant subjective complaint or objective clinical finding.  Moreover, he testified during his hearing that he believes his current disability, instead, is due to negligent care at a VA medical facility (so on the premise of § 1151); he did not assert that his present-day disability also is due to his military service.

He is competent to report injuring his back in service.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, as mentioned, he did not report such an injury, and as a layman, even if he did, he is not competent to render a probative medical nexus opinion linking the current nerve damage in his back and burning sensation in his left groin and upper leg area to any such injury in service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); see also Davidson v. Shinseki, 581 F.3d 313, 1316 (Fed. Cir. 2009).  Furthermore, there is no credible indication in his STRs of any back injury in service, despite the one complaint of lower back pain that apparently resolved with treatment.  But, even so, having had one instance of lower back pain during service is not tantamount to concluding that that led to nerve damage in his back and burning in his left groin and upper leg area.


In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

To reiterate, the Veteran's STRs mention only one notation of lower back pain that appeared to have abated.  He has not asserted that the current nerve damage in his back and burning sensation in his left groin and upper leg area were incurred during his service or are related to his service.  Rather, as explained, he is alleging these injuries are due to lack or inappropriateness of medical care and negligent treatment at a VA facility.  While that claim will be further developed, on remand, his service-connection claims instead must be denied, as there is no evidence of a nexus (i.e., correlation) between his current low back and nerve injuries and his military service.

Therefore, the Board finds that the preponderance of the evidence is against these claims, so there is no reasonable doubt to resolve in his favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

The claim of entitlement to service connection for nerve damage of the back is denied.

The claim of entitlement to service connection for a burning sensation in the left groin and upper leg area also is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claim for § 1151 compensation, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

He asserts that he went to the VA Medical Center (VAMC) in Nashville on January 1, 2011 for back pain, and that the care he received there was negligent, at best, necessitating further treatment and even eventual surgery.

Because his claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of 38 U.S.C.A. § 1151 and its implementing regulation applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  This means that, aside from considering his claim under § 1151, the Board must consider 38 C.F.R. § 3.361 as the implementing regulation rather than § 3.358.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.

In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The Veterans Court (CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).


In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

During his DRO hearing and videoconference hearing, the Veteran, his spouse, sister, and a friend testified that the Veteran was discharged from the emergency room despite severe back pain.  The Veteran asserts that that lack of treatment was tantamount to medical negligence, and that he later as an unfortunate consequence required back surgery, which was unsuccessful.  He therefore appears to believe that surgery may have been successful or perhaps even unnecessary if he had received different or appropriate care during his emergency room visit in January 2011.

As it stands, however, there is no medical opinion concerning whether there is additional disability and, if so, to what extent and whether it is the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  The issue of foreseeability is also pertinent.

Accordingly, this § 1151 claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA examination for comment concerning the Veteran's current back disability.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examiner's attention is specifically drawn to the January 1, 2011 VA treatment notes, which show the Veteran was seen in the emergency room for back pain.  The examiner must also consider the Veteran's later treatment records concerning his subsequent care and surgery.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA during his treatment on January 1, 2011.

The examiner must also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his emergency room treatment.  That is, would a reasonable health care provider have considered the then current state of his back to be an ordinary risk of the treatment (or lack of treatment) at issue?

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, preferably citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


